                                           Case 3:17-cv-06748-WHO Document 160 Filed 02/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DEMETRIC DI-AZ, et al.,                           Case No. 3:17-cv-06748-WHO
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                    v.                                       SANCTIONS, DENYING MOTIONS TO
                                   9
                                                                                             SEAL, AND VACATING HEARING
                                  10       TESLA, INC., et al.,
                                                                                             Re: Dkt. Nos. 146, 147, 158
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On January 13, 2020, plaintiffs Owen Diaz and Demetric Di-az filed a motion for

                                  14   sanctions against defendant Tesla, Inc., arguing that it improperly withheld names and identifying

                                  15   information about witnesses who fell within the scope of their interrogatories and my October 3,

                                  16   2019 Order resolving the parties’ discovery disputes.1 Dkt. No. 146; see also Dkt. No. 93. The

                                  17   plaintiffs ask that I preclude Tesla from calling as witnesses any responsive employees whom it

                                  18   has failed to disclose and that I order Tesla to pay them the attorney fees incurred in filing the

                                  19   motion.

                                  20            The latter request is DENIED. Per my Standing Order, the dispute outlined in the motion

                                  21   should have been presented as a joint discovery letter after the meet-and-confer process. And even

                                  22   if the plaintiffs had properly presented the dispute, I would have denied their request for money

                                  23   sanctions.

                                  24            As far as witnesses, I will resolve the parties’ messy back-and-forth on a case-by-case

                                  25   basis at the pretrial conference. If the plaintiffs are able to show that Tesla has concealed

                                  26
                                       1
                                  27     On behalf of Tesla and its co-defendant nextSource, Inc., the plaintiffs also moved to seal
                                       information associated with their motion and reply. Dkt. Nos. 147, 158. Neither defendant filed a
                                  28   declaration in support of sealing as required by Civil Local Rule 79-4(e)(1). Accordingly, the
                                       motions are DENIED. The Clerk shall UNSEAL Dkt. Nos. 147 and 158 in their entirety.
                                         Case 3:17-cv-06748-WHO Document 160 Filed 02/14/20 Page 2 of 2




                                   1   identifying information or failed to disclose anyone who was in fact responsive to plaintiffs’

                                   2   discovery requests and my order, Tesla will not be permitted to call those individuals as witnesses

                                   3   during trial. That will become apparent once the parties have exchanged their witness lists prior to

                                   4   the pretrial conference; plaintiffs (and Tesla) may move in limine at that time for exclusion of

                                   5   specific witnesses if circumstances warrant it.

                                   6          The February 19, 2020 hearing on the motion is VACATED.

                                   7   IT IS SO ORDERED. Dated:

                                   8               February 14, 2020

                                   9

                                  10
                                                                                                    William H. Orrick
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
